Citation Nr: 0409483	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  95-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for bilateral 
otitis externa, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) regional office (RO) that denied an increased rating for 
bilateral otitis externa, currently rated as 10 percent 
disabling.

In a decision dated in January 2003, the Board denied an 
increased rating for bilateral otitis externa.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter referred t as the 
Court).  By an Order dated in September 2002, the Court 
granted a joint motion of the appellant and the Secretary of 
VA to vacate the Board's January 2003 decision, and remanded 
this matter to the Board.  The Court's remand was based on 
the lack of a discussion in the Board's decision concerning 
whether the veteran was entitled to ratings of 10 percent for 
otitis externa in each ear.  38 C.F.R. § 4.25(b) (2003).


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

The veteran was granted entitlement to service connection for 
bilateral otitis externa by the RO's June 1962 rating 
decision.  He was awarded a rating of 10 percent.  The 10 
percent rating has been in effect since April 1962.

The claim currently under consideration was filed in March 
1994.  The veteran asserted that his disability from his 
service-connected bilateral otitis externa had worsened and 
should be rated higher than 10 percent.

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 2002).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as here, filed before the date of enactment and not yet final 
as of that date.

VA must attempt to obtain relevant records in the custody of 
a Federal department or agency, including VA medical 
facilities and other agencies such as the Social Security 
Administration.  38 C.F.R. § 3.159(c)(2) (2003).  Further, in 
the event that VA is unable to obtain records identified by 
the veteran, VA must notify the veteran of its inability to 
obtain such records in order to allow the veteran to obtain 
and submit such records.

Under 38 U.S.C.A. § 5103A(d)(1) (West 2002), VA must provide 
a medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  Fulfillment of 
the VA's statutory duty to assist the veteran includes the 
conduct of a thorough and contemporaneous medical examination 
which take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinsky, 1 Vet. 
App. 121 (1991).


Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for otitis externa 
since March 1993.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.  The RO should associate 
all correspondence received with the 
claims file.  All efforts to obtain these 
records should be fully documented.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

3.  The RO should afford the veteran a VA 
examination to determine the nature and 
extent of current disability from 
bilateral otitis externa.  In particular, 
the examiner should clearly distinguish 
and describe the manifestations of otitis 
externa for each ear.  If an ear is not 
currently exhibiting otitis externa, the 
examiner should specifically indicate 
this.  All indicated tests and diagnostic 
studies should be performed.  The claims 
folder should be made available to and 
reviewed by the examiner.  

4.  The RO should readjudicate the claim 
for an increased rating for bilateral 
otitis externa and specifically address 
whether the veteran is entitled a 
separate rating of 10 percent for otitis 
externa in each ear.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



